Citation Nr: 1008219	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-37 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head and neck injury, claimed as a disc 
protrusion of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 until 
September 1981. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The issues of entitlement to service connection for a right 
knee disability, to include as secondary to the service-
connected lumbar spine disability, and service connection for 
tinnitus have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A September 2005 rating decision, which denied service 
connection for residuals of a head and neck injury, is final.

2.  The evidence associated with the claims file subsequent 
to the September 2005 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of a head and neck injury, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The evidence demonstrates that the Veteran's residuals of 
a head and neck injury were likely incurred in or aggravated 
by active service.




CONCLUSIONS OF LAW

1.  Evidence received since the final September 2005 
determination wherein the RO denied the Veteran's claim for 
service connection for residuals of a head and neck injury is 
new and material, and the Veteran's claim for residuals of a 
head and neck injury is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2009).

2.  The criteria for a grant of service connection for 
residuals of a head and neck injury have been approximated. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Additionally, specific to 
requests to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran was never provided notice of how to 
reopen the claim or how to substantiate the underlying claim 
prior to the initial adjudication of the claim.  Although the 
duty to notify and assist was not met, in this decision, the 
Board reopens the claim for service connection.  The Board 
further finds that the evidence is sufficient to grant the 
benefits sought by the Veteran.  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken. However, given the results favorable to the 
Veteran, further development under the VCAA or other law 
would not result in a more favorable result for the Veteran, 
or be of assistance to this inquiry. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby). 

New and Material Evidence

The Veteran seeks service connection for residuals of a head 
and neck injury as a result of being hit in the head by a 
basketball during service.  A claim for service connection 
for residuals of a head and neck injury was initially denied 
in May 1982. The Veteran did not appeal this decision and it 
became final.  38 C.F.R. § 20.1103.  The Veteran sought to 
reopen the claim in February 1992 and was advised in a May 
1992 letter that the claim was being denied as the Veteran 
failed to provide the forms necessary to obtain relevant 
treatment records.  The Veteran did not appeal this 
administrative denial and it became final.  38 C.F.R. 
§ 20.1103.  The claim was again denied in September 2005 
rating decision.  The Veteran did not appeal the decision and 
accordingly, the September 2005 rating decision has become 
final. 38 C.F.R. § 20.1103.  As such, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since the last final rating decision. 
See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the September 2005 rating decision the 
evidence of record consisted of service treatment records, VA 
outpatient treatment records, private medical records and the 
reports of VA examinations.  Subsequently, additional private 
medical records and VA outpatient treatment records have been 
associated with the claims file.  Additionally, the Veteran 
provided testimony at a January 2010 Board hearing.

The evidence submitted subsequent to the September 2005 
rating decision is new, in that it was not previously of 
record.  The evidence is also material.  The claim was denied 
in September 2005 as no new and material evidence had been 
submitted.  The claim had initially been denied in May 1982 
as there was no evidence of a current disability.  Subsequent 
to the final September 2005 decision, the Veteran underwent a 
VA examination which confirmed the presence of cervical 
degenerative disk disease.  The Veteran further submitted 
private records dated in May 2006 and May 2007 which 
suggested the Veteran's cervical spine condition was related 
to inservice injuries.  Presumed credible, the additional 
evidence received since the September 2005 rating decision 
reflects the Veteran has a current diagnosis and further has 
evidence generally linking the conditions to service. See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that 
"the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final September 
2005 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for 
residuals of a head and neck injury is reopened.

Service Connection

Having reopened the claim, the Board will proceed to examine 
whether service connection can be granted.  The Veteran 
alleges that he had neck pain since a basketball injury 
during service.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) evidence of a current 
disability, (2) evidence of an inservice incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

The Veteran has a current disability as demonstrated by the 
October 2005 private magnetic resonance imaging test (MRI) 
that concluded there was multi-level degenerative disease of 
the cervical spine with mild central canal narrowing at 
multi-levels and most prominent at C5-C6.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records include an October 1977 notation 
the cited trauma to the cervical spine involving a whip lash 
injury involving the trapezius muscle.  A November 1977 
record notes a diagnosis of rule out whip lash from playing 
basketball.  This record noted an x-ray of the cervical spine 
was ordered.  A March 1978 record noted a neck injury after 
the Veteran fell from skiing.  The diagnosis was contusion of 
the neck.  A March 1978 x-ray of the cervical spine related 
the history of being hit by the ball at the back of the neck; 
however, the conclusion was negative cervical spine.  An 
October 1979 record noted an injury to the cervical spine 
while skiing.  

The final element is competent evidence of a nexus. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). "Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has the knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. 38 C.F.R. § 3.159(a)(2).

A May 2006 letter from a private physician indicated he 
reviewed a copy of the medical military health record and 
noted the Veteran's reported injuries, including a wrenching 
injury to the lumbar spine, being struck in the head by a 
basketball causing whip lash type injury and falling off a 
module injuring his neck.  The physician indicated the 
Veteran had chronic neck pain and pain radiating to the upper 
extremities consistent with cervical radiculopathy.  The 
physician continued to note that there was no definitive 
injury since service to explain the chronic ongoing problem.  
The physician concluded the pain the Veteran experienced from 
the degenerative changes in the spine likely were brought on 
by the injuries that he sustained at a young age while in the 
military. 

The Veteran was afforded a VA examination of the spine in 
September 2006.  The examiner reviewed the claims file and 
considered the Veteran's subjective history of injuries 
during service and subjective complaints of pain.  The 
examiner concluded there was cervical degenerative disc 
disease with mild right upper extremity cervical 
radiculopathy and moderate mechanical neck pain secondary to 
the cervical degenerative disc disease.  The examiner 
explained that the condition was less likely as not caused by 
or a result of trauma while inservice.  The examiner 
indicated the Veteran had a soft tissue injury that was 
limited while in service in 1978.  He further stated that the 
Veteran's disc pathology with significant silent interval for 
treatment after discharge was the reason why it was less 
likely as not caused by that trauma  

The Veteran also submitted a May 2007 private treatment 
record.  The private physician considered the Veteran's 
related history of an onset of pain during service and 3 
separate injuries during service.  The physician also 
conducted a thorough examination including radiologic 
testing.  The physician concluded that the Veteran sustained 
substantial injuries service connected in the 1970s and 1980s 
with resultant chronic cervical, thoracic and lumbar pain 
with radiculopathy and multiple herniated discs of the 
thoracic spine.  The physician explained that the Veteran was 
permanently disabled form his three separate injuries.  

The Veteran also testified at a January 2010 Board hearing.  
He explained that he was hit in the head while playing 
basketball during service and had head and neck problems from 
that and other inservice injuries. The Veteran indicated he 
mentioned the head and neck at the time of his separation 
examination.  He explained he went to German doctors in 1982 
as he was stationed in Germany with a defense contractor.  He 
indicated he provided medical records from 1991 when he 
treated for his neck.  The Veteran reported that private 
primary care and a private orthopedic surgeon both indicated 
that the condition was related to service.  The Veteran 
argued that the VA examiner failed to review the October 2005 
MRI report of the cervical spine.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the- doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, although the September 2006 VA 
examiner concluded the current cervical spine disability was 
less likely than not related to the strain noted in service, 
he based his opinion on the fact that the Veteran sustained a 
soft tissue injury in 1978 and further cited to the lack of 
contemporaneous medical documentation. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical evidence may go to the 
credibility and weight of the Veteran's lay testimony, the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  The examiner never discussed the 
Veteran's assertion of continued pain since service.

In the present case, there are some records which generally 
indicated the current cervical spine condition could be 
related to service.  For example, the Veteran's primary care 
physician wrote in May 2006 that he reviewed the records and 
believed the degenerative changes of the spine were likely 
brought on by the injuries sustained while in the military.  
Additionally, a private orthopedic surgeon wrote in May 2007 
that the Veteran' sustained substantial injuries in the 1970s 
and 1980s resulting in chronic cervical, thoracic and lumbar 
pain and radiculopathy.  While neither physician provided a 
detailed rationale for the proffered opinion, in sum, there 
is evidence of 3 injuries during service, evidence of 
treatment for neck pain in the 1980s and two opinions which 
suggest a relationship between the present disability and the 
injuries in service.  Therefore, giving the Veteran the 
benefit of the doubt, the Board is of the opinion that there 
is enough evidence to support the claim and the appeal will 
be granted. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). Accordingly, 
service connection for residuals of a head and neck injury is 
granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a head and neck 
injury, is reopened.

Service connection for residuals of a head and neck injury is 
granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


